991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John William PERRY, Sr., Plaintiff-Appellant,v.CITY OF CHESAPEAKE;  Ian Shipley, Police Chief;  MichaelBolac, Fire Chief;  Thomas Cooke, Fire Marshall;Mark A. Antley, Fire Inspector,Defendants-Appellees.John William Perry, Sr., Plaintiff-Appellant,v.City of Chesapeake;  Ian Shipley, Police Chief;  MichaelBolac, Fire Chief;  Thomas Cooke, Fire Marshall;Mark A. Antley, Fire Inspector,Defendants-Appellees.
Nos. 92-2619, 92-2627.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 21, 1993

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-92-24-N, CA-92-463-N)
John William Perry, Sr., Appellant Pro Se.
Kathleen Anne Dooley, Assistant City Attorney, for Appellees.
E.D.Va.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
John William Perry, Sr., appeals from the district court's orders granting summary judgment to Defendants on his 42 U.S.C. § 1983 (1988) complaint (No. 92-2619) and denying his Fed.  R. Civ. P. 59(e) motion (No. 92-2627).  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Perry v. City of Chesapeake, Nos.  CA-92-24-N, CA-92-463-N (E.D. Va.  May 20 and Dec. 9 & 17, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED